DETAILED ACTION
The Examiner acknowledges the amendments received 03 March 2022. Claims 1, 4, 6-7, 9 and 13-19 are cancelled; claims 20-32 are withdrawn; new claims 33-38 are added; claims 2-3, 5, 8, 10-12 and 33-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03 March 2022, with respect to the rejection(s) of claim(s) 2-3, 5, 8 and 10-12 under Tholakanahalli and Scheiner have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mashiach et al.

Election/Restrictions
Newly submitted claims 35-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 2-3, 5, 8, 10-12 and 33-34) and II (claims 35-38) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function and effect. For example, invention I requires a pre-formed bend and antenna, which is not required by invention II; invention II requires a power receiver which is not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
In view of the amendments received 03 March 2022, the Examiner withdraws the rejection of claims 2-3, 5, 8 and 10-12 under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 8, 10 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashiach et al (U.S. 9,061,162). Regarding claim 8, Mashiach discloses (Figures 10-11b) a neuromodulation lead comprising a lead body having a left portion (162a), a right portion (162b), and an intermediate portion therebetween, a left set of electrodes disposed on the left portion of the lead body, and a right set of electrodes disposed on the right portion of the lead body, wherein the left set of electrodes and the right set of electrodes are oriented along a plane and are configured to align with left nerve branches and right nerve branches of a hypoglossal nerve (col. 5, lines 25-28), respectively, when the neuromodulation device is implanted in a patient, and wherein the intermediate portion comprises a preformed bend such that the intermediate portion is outside of the plane, and such that when the lead body is placed between a geniohyoid muscle and a genioglossus muscle in a patient with the intermediate portion arranged inferior to the left set of electrodes and the right set of electrodes, the intermediate portion is configured to push the left set of electrodes and the right set of electrodes further cranially into the genioglossus muscle; and a connector (“connecting wires”; col. 20, line 62-col. 22, line 63) coupled to a proximal end of the lead body; and an antenna (152) electrically coupled to the neuromodulation lead via the connector.
Regarding claim 2, Mashiach discloses (col. 21, lines 13-50) the locations of the left and right sets of electrodes on the respective left and right portions of the lead body are based on the locations of respective left and right stimulation target sites comprising the hypoglossal nerve trunk, distal branches of the hypoglossal nerve, or both.
Regarding claim 3, Mashiach discloses (col. 21, lines 13-50) the locations of the left and right sets of electrodes on the respective left and right portions of the lead body are based on the locations of respective left and right stimulation sites comprising nerve branches that innervate horizontal fibers within the genioglossus muscle, nerve branches that innervate oblique fibers within the genioglossus muscle, or both.
Regarding claim 10, Mashiach discloses (col. 8, line 63-col. 9, line 23) the antenna is configured to produce an induced current in response to being disposed in an electromagnetic field, the antenna comprising a substrate having an upper surface and a lower surface, an upper coil comprising a plurality of coil turns disposed on the upper surface of the substrate, and a lower coil comprising a plurality of coil turns disposed on the lower surface of the substrate, wherein the upper and lower coils are electrically connected to each other in parallel.
Regarding claim 33, Mashiach discloses (col. 5, lines 25-28) the lead body, connector, and antenna are configured to be implanted at a submental region of a human patient.
Regarding claim 34, Mashiach discloses (col. 20, line 62-col. 22, line 63) the lead body has a proximal portion and a distal portion, the proximal portion extending between the connector and the distal portion and the distal portion comprising the left, right, and intermediate portions and left and right electrode sets, and wherein the proximal portion of the lead body is configured to fold over itself when the neuromodulation device is implanted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mashiach et al (U.S. 9,061,162) in view of Scheiner (U.S. 2017/0087360). Mashiach discloses the claimed invention except for an ultrasound marker. Scheiner, however, discloses (par. 101 and 0085) a lead body including electrodes and an ultrasound marker.
Scheiner and Mashiach both disclose implantable leads for passive engagement of electrodes in the body. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mashiach’s preformed bent lead with Scheiner’s ultrasound marker in order to identify the vessels during the implantation procedure.
Regarding claim 11, Scheiner discloses (par. 0044-0046) electronics operably coupled to the antenna and configured to control the application of stimulation energy via one or more of the electrodes, wherein the antenna is configured to supply electrical current to the electronics to power the electronics.
Regarding claim 12, Scheiner discloses (par. 0044-0046) the antenna comprises a flexible circuit board, the upper and lower coils being etched from conductive layers laminated onto the substrate, wherein the electronics comprise one or more electronic components mounted on a portion of the flexible circuit board, wherein the flexible circuit board is configured to electrically connect the one or more electronic components to the antenna.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792